Citation Nr: 0913062	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-39 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Whether the reduction in the disability rating for 
service-connected lumbosacral strain with limitation of 
motion from 30 percent to 10 percent, effective May 1, 2007 
was proper.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to July 
1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2007 and June 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that a December 2006 statement submitted by 
the Veteran's representative effectively raises a claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to 
service-connected lumbosacral strain with limitation of 
motion.  Although the Veteran's degenerative joint disease 
has been discussed by the RO in various decisions, the claim 
of service connection has not been properly adjudicated by 
the RO as a separate and distinct claim.  Thus, due process 
requires that this claim be REFERRED to the RO for 
appropriate action.

The issue of whether the reduction in the disability rating 
for service-connected lumbosacral strain with limitation of 
motion from 30 percent to 10 percent, effective May 1, 2007 
was proper is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in March 2007, prior to the initial 
unfavorable AOJ decision issued in June 2007.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in March 2007 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
This letter also advised him of the evidence necessary to 
substantiate disability ratings and effective dates in 
accordance with the holding of Dingess/Hartman.  Thus, the 
March 2007 letter was fully compliant with VCAA notice 
requirements as established through statutes, regulations, 
and interpreting case law. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the report of a December 
2007 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that his current bilateral hearing loss 
is a result of acoustic trauma from large weapons fire and 
from jackhammers and drilling while working at a quarry in 
service.  Thus, he claims that service connection is 
warranted for his bilateral hearing loss.  Although the 
Veteran's service treatment records do not contain any 
documentation as to noise exposure, the Veteran is competent 
to describe the nature and extent of his in-service noise 
exposure and such is consistent with his military 
occupational specialty as a utilities worker and in field 
communications, as noted in his service records.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  Additionally, the December 2007 VA examiner 
observed that the Veteran had normal hearing at both entering 
and exiting service.  

Post-service records demonstrate a diagnosis of bilateral 
hearing loss.  At the December 2007 VA audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
45
55
LEFT
30
45
60
75
80

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The Veteran was diagnosed with mild to moderate mixed hearing 
loss in the right ear and mild to moderately severe mixed 
hearing loss in the left ear at this examination.  Therefore, 
the Board finds that the contemporary medical evidence 
demonstrates a current bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  

However, although the Veteran is competent to describe his 
noise exposure in service and is currently diagnosed with 
bilateral hearing loss, the competent and probative medical 
evidence does not demonstrate a relationship between the two.  
Initially, the Board notes that a January 2007 VA audiology 
record indicates that the Veteran likely has a sensorineural 
hearing loss bilaterally, but the record fails to show that 
the Veteran manifested such hearing loss to a degree of 10 
percent within one year following his service discharge in 
either July 1960 or August 1962.  Consequently, presumptive 
service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With regard to service connection on a direct basis, the 
Board first notes that the first complaint of hearing loss in 
the record is his February 2007 application for benefits, 
almost 45 years after service.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the Veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, there are conflicting medical opinions with 
respect to a connection between his hearing loss and service.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

The January 2007 VA treatment record states that that the 
Veteran has bilateral hearing loss as a result of noise 
exposure in service.  However, the Board observes that this 
record also states that it could possibly be an aural neuroma 
and that the Veteran should be scheduled for an MRI.  The 
subsequent MRI was negative for pathology; thus, the 
implication is Veteran has sensorineural hearing loss from 
noise exposure in service.  However, the Board notes that the 
January 2007 examiner identified only the Veteran's reports 
of in-service machine gun fire as a possible cause of the 
hearing loss and does not indicate that he was aware of the 
Veteran's other claimed in-service noise exposure or of his 
post-service exposure to noise while hunting.  Moreover, the 
physician did not have access to the claims file, which 
includes service treatment records showing hearing tests 
while in service.  The lack of review of the claims file does 
not alone nullify the value of a medical opinion if the 
history provided to the medical professional was an accurate 
reflection of the Veteran's history as documented in the 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008).  (It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion.)  However, in this case, the 
physician was not aware of all relevant facts prior to 
forming an opinion.  Therefore, this opinion lacks probative 
weight in comparison to the VA opinion discussed below. 

The December 2007 VA examiner opined that the Veteran's 
bilateral hearing loss is not connected to service.  In 
support of this opinion, the examiner indicated that the 
Veteran's hearing was normal at enlistment and separation.  
Further, he noted that the Veteran did not complain of 
hearing loss when he filed a claim with VA for his back in 
1963 [1962] and that the Veteran had a 40 year post-service 
history of deer hunting.  As this opinion was based on an 
examination of the Veteran and a complete review of his 
history and claims file, the Board affords this opinion great 
probative weight. 

Thus, the Veteran's claim that his hearing loss is the result 
of his military service is supported solely by his own 
statements and the small probative weight of the January 2007 
VA treatment record.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu.  The competent and probative 
evidence weighs against the Veteran's claim; therefore, the 
Board concludes that service connection for bilateral hearing 
loss is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Therefore, his claim 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied


REMAND

As indicated above, there is an outstanding claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to the 
Veteran's service-connected lumbosacral strain with 
limitation of motion.  This claim must be properly 
adjudicated and a rating decision issued in order to fully 
afford the Veteran due process.  Additionally, the United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The service connection claim was filed prior to the 
reduction of the disability rating assigned to the Veteran's 
service-connected lumbosacral spine disability.  Hence, the 
result of that claim is relevant to the determination of the 
appropriate rating for his service-connected lumbosacral 
spine with limitation of motion at the time of the reduction.  
Consequently, the rating reduction claim is considered to be 
inextricably intertwined with the service connection claim. 

Accordingly, the case is REMANDED for the following actions:

1.	Adjudicate the Veteran's claim of 
entitlement to service connection for 
degenerative joint disease of the 
lumbar spine.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence, the Veteran's rating 
reduction claim should be 
readjudicated, to include all evidence 
received since the July 2007 statement 
of the case.  The Veteran should then 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


